Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 575 Madison Avenue New York, NY 10022-2585 212.940.8800 tel 212.940.8776 fax P ETER J. S HEA peter.shea@kattenlaw.com 212.940.6447 direct 704.344.3195 fax March 5, 2010 VIA EDGAR Securities and Exchange Commission Washington, D.C. 20549 Pre-Effective Amendment No. 1 to Registration on Form S-1 ETFS Platinum Trust Registration No.: 333-164406 Dear Ladies and Gentlemen: On behalf of ETF Securities USA LLC (the  Sponsor ), our client and the sponsor of the ETFS Platinum
